Name: Commission Regulation (EEC) No 1548/84 of 4 June 1984 amending Regulation No 467/67/EEC fixing the conversion rates, the processing costs and the value of the by-products for the various stages of rice processing
 Type: Regulation
 Subject Matter: plant product;  monetary economics;  accounting
 Date Published: nan

 No L 148 / 16 Official Journal of the European Communities 5 , 6 . 84 COMMISSION REGULATION (EEC) No 1548/84 of 4 June 1984 amending Regulation No 467/67/EEC fixing the conversion rates , the processing costs and the value of the by-products for the various stages of rice processing whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418 /76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1 025/84 (2), and in particular Article 19 thereof, Whereas Article 2 ( 1 ) and (2) of Commission Regula ­ tion No 467/67/EEC (3), as last amended by Regulation (EEC) No 1999/83 (4), fixed the processing costs to be taken into consideration for certain processing stages ; whereas, as a result of changes in prices, processing costs for these stages have also changed and these changes should be taken into account ; HAS ADOPTED THIS REGULATION : Article 1 In Article 2 ( 1 ) and (2) of Regulation No 467/67/EEC, '43,73 ECU' is hereby replaced by '45,00 ECU'. Article 2 This Regulation shall enter into force on 1 September 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 June 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 166, 25 . 6 . 1976, p. 1 . (2) OJ No L 107, 19 . 4 . 1984 , p. 13 . P) OJ No 204, 24. 8 . 1967, p. 1 . ( 4 OJ No L 196 , 20 . 7 . 1983 , p. 17 .